Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of CSW Industrials, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 18, 2016 Newtyn Partners, LP By: Newtyn Management, LLC Investment Manager By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Newtyn TE Partners, LP By: Newtyn Management, LLC Investment Manager By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Newtyn Management, LLC By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Newtyn Capital Partners, LP By: Ledo Capital, LLC General Partner By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Ledo Capital, LLC By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory /s/ Noah Levy Noah Levy
